Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 1 of 31




             EXHIBIT A
                     Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 2 of 31




Ciena’s Technology Tutorial
4:17-cv-05920-JSW


Dr. Richard Gitlin

July 9, 2020
Richard Gitlin, Sc. D.         Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 3 of 31

50+ years of communications and networking leadership

Education:
    Doctorate in Engineering Science from Columbia in 1969
Experience:
    30+ years at Bell Labs (SVP at retirement)
    Visiting Professor at Columbia University
    CTO Silicon Valley Startup
     Distinguished University Professor at University of South Florida
Awards and Accomplishments:
     National Academy of Engineering
     Charter Fellow, National Academy of Inventors
     IEEE Fellow, Bell Labs Fellow
     Florida Inventors Hall of Fame
     Data communications textbook, 170 papers, 71 U.S. Patents
Major Innovations:
     Co-inventor of Digital Subscriber Line (DSL) technology
     Electro-optical receiver processing
     Smart antenna, MIMO wireless technology
                                                                                                   2
                                   Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 4 of 31

 Asserted Patents: U.S. Patent Nos. 7,620,327; 8,374,511; 8,913,898
 FIBER OPTIC TELECOMMUNICATIONS CARD WITH ENERGY LEVEL MONITORING




                            ’327                                                  ’511                           ’898




According to the common specification in the Asserted Patents, existing “systems have the disadvantage that
the optical fiber can be easily tapped and are not secure,” and the Asserted Patents describe the invention as
“providing secure optical data transmission over optical fiber” by using tapping detection capabilities.
                                                                                                                        3
             Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 5 of 31



OVERVIEW OF OPTICAL
COMMUNICATION SYSTEMS




                                                                                 4
                                  Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 6 of 31

Evolution of Fiber Optic Communication Systems
               KEY
   Direct Detect Systems                                                                              10-100T


   Coherent Optical Systems


1995~2012: Direct Detect Systems
                                                                                           500 G
2008~2020+:Coherent Optical Systems


                                                                                  100G



                                                                  40G
                                   10G

            2.5G


          1995                2000                 2005                 2010                2015          2020

                              Priority date of asserted patents


          G denotes gigabits (billion) per second
                                                                                                                 5
                         Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 7 of 31

          Exemplary Fiber Optics Voice Communications System




•   Voice is digitized to binary data by the coder.
•   The speech coder output bits that modulate the intensity of the optical light source (on/off).
•   The modulated signal is transmitted over the fiber.
•   At the receiver the intensity of the optical pulses is detected by a photodetector.
•   The electrical output signal is applied to the speech decoder.
                                                                                                     6
                    Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 8 of 31
Optical Signal Basics   - Modulation of an Optical Signal
Light travels in waves of very high frequencies. In order to transmit data over long distances using optical
communications we manipulate, or modulate, carrier lightwaves to transport the data.

                                           Voltage/Amplitude
                                                               0                1


 Amplitude Modulation (AM)                                                                        time




                                                               0                 1

 Phase Modulation (PM)
                                                                                                   time




                                                                   180° phase shift (= “1”)                    7
                              Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 9 of 31

Amplitude Modulated (AM) Optical Signal

                       AMPLITUDE
                       MODULATED SIGNAL


      COMPONENT CARD                               OPTICAL CARRIER
                                                   SIGNAL
       TRANSMITTER
                MODULATOR
                                    FIBER
     LASER                                                                 1       0       1      0   1   0   1   0

                                                  DATA SIGNAL
                                                  (1’S AND 0’S)
 CARRIER SIGNAL

             DATA SIGNAL (1’S AND 0’S)

                                                  AMPLITUDE
                                                  MODULATION
                                                  (AT TRANSMITTER)




                                                                                                                      8
                              Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 10 of 31

Phase Modulated (PM) Optical Signal


                       PHASE MODULATED
                       SIGNAL
                                                   OPTICAL CARRIER
      COMPONENT CARD                               SIGNAL
       TRANSMITTER
                MODULATOR
                                     FIBER
     LASER                                                                 1       0       1       0   1   0   1   0

                                                 DATA SIGNAL
                                                 (1’S AND 0’S)
 CARRIER SIGNAL

             DATA SIGNAL (1’S AND 0’S)

                                                   PHASE
                                                   MODULATED SIGNAL
                                                   (AT TRANSMITTER)




                                                                                                                       9
                             Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 11 of 31
Receiver Processing


 Amplitude Modulated Signals
                                                                                                  Receiver
                                                                                                   (OOK)
  The receiver determines if a zero or a one is sent by
  looking at the intensity of the light.

  The intensity is synonymous with the brightness                                                 Receive
  of the light and is related to the light energy.                                                 (ASK)



 Phase Modulated Signals

   The receiver determines if a zero or a one is sent by
   looking at the phase of the light.                                                               Receiver
   For this presentation, it will be assumed, as the                                                 (PM)
   patents do, that the brightness or amplitude of the
   received phase modulated signal remains constant.
                                                                                                               10
                            Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 12 of 31

Early Fiber Optic Transmission Systems Used Amplitude Modulation and
Direct Detection


           COMPONENT CARD                                                                        COMPONENT CARD


             TRANSMITTER                                                                  DIRECT DETECTION RECEIVER

                       MODULATOR                                                                 PHOTO DETECTOR
                                                             FIBER

   LASER



                                                                                           Responds to optical intensity
                                         0     1        0       1     0     1    0

                                                   Amplitude Modulated Signal
ELECTRICAL                                                                  ELECTRICAL
INPUT DATA                                                                  OUTPUT DATA
                      T




                                                                                                                           11
                Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 13 of 31




SYSTEM SECURITY
AS PRESENTED IN PATENTS




                                                                                     12
                              Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 14 of 31
            Fiber Optic Systems Were Susceptible to Unwanted Tapping




The patents address a concern that a network intruder could tap the optical fiber without easily being detected

                                                                                                           13
                         Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 15 of 31

Security of Fiber Optic Cables



                                         ’898 patent at 1:52-53




                                                                      Intruder sees an attenuated signal




                                                                                                   Electrical
                                                                                                   output
                                                        Communication                    Optical
                                                           channel                      Receiver



                                                            How is optical tapping performed?
’898 patent at 1:52-53


                                                                                                                14
                                            Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 16 of 31

   What Is An Optical Tap?
                                                                                                              What an intruder sees



                                                                                                                          Electrical
                                                                                                                          output
                                                                        Communication                          Optical
                                                                           channel                            Receiver


                                                          Optical tapping “devices allow the extraction of all voice and
                                                          data communications in the fiber plant with little or no chance
                                                          of detection.

                                                          This is achieved because the light within the cable contains all
                                                          the information in the transmitted signal and can be easily
                                                          captured, interpreted and manipulated with standard off-the-
                                                          shelf tapping equipment.”
                                                          Dkt. No. 100-3; Ex. M (Oyster Optics White Paper) at 1

Dkt. No. 100-3; Ex. M (Oyster Optics White Paper)

                                                                                                                                       15
                                       Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 17 of 31

Examples of Optical Taps

                                                                                                       There are three primary
                                                                                                       methods for optical taps:
                                                                                                       1) Splice (data loss)
                                                                                                       2) Macro-bend, micro-bend,
                                                                                                          variable couplers (light
                                                                                                          loss)
                                                                                                       3) Non-touching methods
                                                                                                          based on scattering
                                                                                                          (passive active)
                                                                                                       Ex. M at 3-4


                                                                                                       All of these tapping devices
                                                                                                       draw some of the light’s
                                                                                                       power from the fiber optic line.




Dkt. No. 100-3; Ex. M (Oyster Optics White Paper)
                                                         Dkt. No. 100-3; Ex. M at 4.
                                                                                                                                          16
                  Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 18 of 31




Why did the problem of
undetectable tapping
exist and how do the
asserted patents claim to
have solved the
problem?




                                                                                       17
                         Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 19 of 31
 The Patentee Recognized a Need for Secure Optical Data Transfer that
 Required Tapping Detection Capabilities




                                       ’898 patent at 2:24-29



                                           • Networks were not secure against tappers

                                           • Need for ability to detect when a fiber optic line was tapped




’898 patent at 2:24-29
                                                                                                         18
                                  Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 20 of 31
More Secure Than “Amplitude-Based Cards” By Detecting A “Drop or Increase In the
Energy Level” -- Required Constant Energy at Receiver




                                                      ’898 patent at 3:10-14;




                                                      ’898 patent at 3:22-29;

’898 patent at 3:10-14; 3:22-29
                                                 What was Oyster’s preferred method for constant receiver energy?
                                                                                                              19
                         Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 21 of 31

  Advantage of Phase-Modulated Signals Per Patent Disclosure




                                                ’898 patent at 4:48-52



                                           •   The patent explains that the amplitude of a phase modulated
                                               signal is constant.
                                           •   The patent explains that the constant amplitude of the
                                               received phase modulated signal makes it easier to detect
                                               changes in amplitude than detecting changes in an
                                               amplitude modulated signal.




’898 patent at 4:48-52
                                                                                                       20
                                   Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 22 of 31
Solution As Explained by The Patent: Detect Tapping by Observing Changes in The Energy Level
of a Phase Modulated (PM) Signal Using An Energy Level Detector
                                                    10% of light



                                                                            PM Receiver



                                                             90% of light

                 100% of light
                                                                                  PM Receiver /
                                                                                  Energy Level
                                                                                    Detector


                                                                                                        Alarm



The phase-modulated signals have the advantage that breach detection by the energy level detector work more effectively,
since the amplitude of the optical signal is constant and thus a drop in the optical signal level is more easily detected. 4:43-47

With Oyster’s patented technology an alarm occurs when the change in the received light energy exceeds a threshold.
                                                                                                                                21
                         Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 23 of 31

If A Drop Was Detected, Then An Alert Was Provided




                                                       ’898 patent at 5:11-19



                                                     • If the received signal amplitude (i.e., energy) drops
                                                       during monitoring, which may indicate a tap, the
                                                       detector provides an alert.




                                                                                                               22
’898 patent at 5:11-19
                                 Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 24 of 31
Oyster’s Solution: Monitor Changes in Light Energy (Intensity / Brightness)

                                                                                                      The intensity
                                                                                                      (brightness) of an
                                                                                                      amplitude modulated
                                 AMPLITUDE
                                 MODULATED                                                            signal is not constant
                                 OPTICAL SIGNAL
   Signal envelope (~ energy /
                  amplitude )

     Modulated Optical Signal
                                                                                                      The intensity (brightness) of
                                 PHASE                                                                an ideal phase modulated
                                 MODULATED                                                            signal is constant
                                 OPTICAL SIGNAL




                                          ’898 patent at 4:48-52                                                                 23
            Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 25 of 31




HOW DOES THE
ENERGY LEVEL
DETECTOR
DISCLOSED IN THE
ASSERTED PATENTS
WORK?




                                                                                 24
                               Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 26 of 31
Energy Level Detector # 33
Transceiver
                Transmitter                                                                         Energy Level Detector




 Receiver



In the energy level detector, the output of photodetector 153 is an electrical voltage that is correlated with the optical
power at the input to the photodetector.

The electrical signal, may be averaged, and is compared to reference voltages that correspond to upper and lower
thresholds that cannot be crossed without setting off an alarm.
                                                                                                                            25
                      Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 27 of 31




Major Technology Progress Over
The Last 20 Years Since Oyster’s
Patents Were Filed.

Wavelength Division Multiplexing
Coherent Optics: Gb/s  Tb/s




                                                                                           26
                                        Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 28 of 31

Even with Continuous Improvements (WDM) Direct Detection Systems Start to
Lose Relevance In Early 2010’s
                                                                               2.4T


                                                                 500 G

                                                         100G
                                                40G
                     10G
  2.5G

  1995                            2005            2010           2015             2020
                2000
         Priority date of asserted patents




           0001101010001010101000111101010100011010100010101
           010001111010101
                                   2.5G Data Rate                                             2.5G Data Rate X 4 = 10G
                                                                                            Wavelength Division Multiplexing (WDM)

    G denotes gigabits (billion) per second


                                                                                                                               27
                               Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 29 of 31
Coherent Optical Communications: Novel Technology that Took Over a Decade to Design

                                                                                                                           10-100T
• Signal phase, amplitude, and polarization
  modulated.                                                                                                       500 G
• Receiver mixes the optical signal with a                      Priority date of asserted patents           100G
  specially tuned laser and powerful DSP                                                            40G
• Integrate coherent system with WDM                  2.5G
                                                                        10G

• Enables Terabit/sec communications
                                                    1995            2000            2005             2010          2015         2020


                        Receiver
 Coherent Optical                                                                       Digital
                                         Mixed               Very
 Signal (QPSK / QAM)                                                                    Signal
                                         signal          Complicated                  Processor
                                                           Detector                     (DSP)
                                                          (Optical to                 produces
                                                          Electrical)                  Output
                                                                                        Data)               Output data
                          Local Oscillator                            Unreadable data
                             (Laser)

                                                                                                                                     28
                          Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 30 of 31
Energy Level Detection And Signal Type

                                                                  Oyster’s Energy Level Is Designed for Constant
         Envelope                                                 Envelope Phase Modulation with Direct
                                                                  Detection Receivers.
  Phase Modulated
           Signal




         Envelope

   Coherent Optical
            Signal



                                                                            Energy Level
                      Oyster’s Energy Level Detector And                     Detector
                      Receiver Are Not Designed For
                      Extremely Complex Coherent Signals
                      with Peaky, Variable envelopes.
                                                                                                                   29
 Oyster’s Described Case 4:17-cv-05920-JSW Document 112-1 Filed 07/08/20 Page 31 of 31
                    Advantage            of Patented Phase-Modulated Signals




Dkt. No. 100-3; Ex. M (Oyster Optics White Paper)   Dkt. No. 100-3; Ex. M at 14
                                                                                         30
